Per Curiam.

Charges of abuse of process ha\re been made against respondent. The acts constituting his alleged misconduct appear to have arisen from an inordinate antagonism against his landlord, due to his having been evicted from the space which he occupied in a commercial office building. The Referee’s report states: “This respondent impresses me as very excitable and emotional. He acted as his own attorney throughout, and in my opinion felt that he was being wronged and was justified in taking the proceedings above set forth. "While his conduct is to be condemned, I do not believe it was an abuse of process.” We consider that his conduct, in these respects, is decidedly to be condemned, but give him the benefit of the doubt that he really thought he was being wronged, however mistakenly he may have thought so, and that he was not actuated entirely by malevolence. For that reason no other disciplinary action is being taken against him this time, except *512to censure Mm for Ms behavior. If there is any further repetition of tMs type of conduct, the consequences will be more severe. The respondent should be severely censured.
Peck, P. J., Glennon, Dore, Cohn and Van Voorhis, JJ., concur.
Respondent severely censured. [See post, p. 1029.]